UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F/A (Amendment No. 3) [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year ended December 31, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ]SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission File Number: 333-137571 POWER OIL & GAS INC. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 104 – 1240 Kensington Road N.W., Calgary, Alberta, Canada T2N 3P7 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Fully Paid and Non-Assessable Common Shares Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report:42,818,875 common shares as of December 31, 2010.No preferred shares issued and outstanding. 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:Yes [] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [] International Financial Reporting Standards as issued Other [ X] by the International Accounting Standards Board [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ X] Item 18 [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] 2 EXPLANATORY NOTE The Company filed its Annual Report on Form 20-F for the fiscal year ended December 31, 2010 with the Securities and Exchange Commission on June 30, 2011 (the "Form 20-F"). This Amendment No. 3 to the Form 20-F is being filed by the Company solely for the purpose of correcting a clerical error in the report of independent registered public accounting firm of BDO Canada LLP (the “Auditing Firm”) dated June 29, 2011, as filed within Item 17 of the Form 20-F as amended. The audit reports and financial statements of the Company are hereby replaced in their entirety.In addition, this Form 20-F/A includes currently dated Exhibit 12.1 certification pursuant to Section 301(a) of the Sarbanes-Oxley Act of 2002 and Exhibit 13.1 certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Other than as described above, this Amendment No. 3 speaks as of the filing date of the Form 20-F and does not purport to, amend, update or restate any other information or disclosure included in the Form 20-F, as amended. PART III ITEM 17.FINANCIAL STATEMENTS The Company's audited financial statements for years ended December 31, 2010, 2009 and 2008 are included in this Amendment No. 3 to the Annual Report and found immediately following the text of this Amendment No. 3 to the Annual Report.The audit reports of BDO Canada LLP and Smythe Ratcliffe LLP Chartered Accountants, the predecessor auditor, are included herein immediately preceding the audited financial statements. ITEM 18.FINANCIAL STATEMENTS The Company has elected to provide financial statements pursuant to ITEM 17. 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS AND DIRECTORS OF POWER OIL & GAS INC. (An Exploration Stage Company) We have audited the balance sheet of Power Oil & Gas Inc. (an exploration stage company) as at December 31, 2009 and the statements of operations, shareholders’ deficiency and cash flows for the years ended December 31, 2009 and 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position ofPower Oil & Gas Inc. (an exploration stage company) as at December 31, 2009 and the result of its operations and its cash flows for the years ended December 31, 2009 and 2008 in conformity with Canadian generally accepted accounting principles. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, Canada June 29, 2010 4 BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver, BC, Canada V6C 3L2 Telephone:(604) 688-5421 Telefax:(604) 688-5132 E-mail:vancouver@bdo.ca www.bdo.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholders, Power Oil & Gas Inc. (An Exploration Stage Company) We have audited the accompanying balance sheet of Power Oil & Gas Inc. (the “Company”) (An Exploration Stage Company) as at December 31, 2010, and the statements of operations and comprehensive loss, cash flows and shareholders’ equity for the year ended December 31, 2010, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2010 and the results of its operations and its cash flows for each of the year ended December 31, 2010 in accordance with Canadian Generally Accepted Accounting Principles. 5 Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the financial statements, which indicates that the Company has an accumulated deficit during the exploration stage of $3,535,681 as at December 31, 2010.These conditions, along with other matters as set forth in Note 1, indicate the existence of a material uncertainty that may cast substantial doubt upon the Company’s ability to continue as a going concern. Other Matters The financial statements of the Company for the year ended December 31, 2009, were audited by another auditor who expressed an unmodified opinion on those statements on June 29, 2010. /s/ BDO Canada LLP Chartered Accountants Vancouver, Canada June 29, 2011 6 POWER OIL & GAS INC. (An Exploration Stage Company) Balance Sheets December 31 (Expressed in Canadian Dollars) Assets Current Cash $ $ Goods and services tax receivable - Prepaid expenses Oil and Gas Property Interests (note 4) $ $ Liabilities and Shareholders’ Equity (Deficiency) Current Liabilities Accounts payable and accrued liabilities $ $ Shareholders’ Equity Capital Stock Authorized 1,000,000,000 common shares without par value 1,000,000,000 preferred shares without par value Issued and outstanding 42,818,875 (2009 - 42,140,935) common shares (notes 7 and 8) Obligation to issue shares (note 6) - Contributed surplus Deficit accumulated during the exploration stage ) ) $ $ Nature of Operations and Going Concern (note 1) Approved on behalf of the Board: “Keith Diakiw” Keith Diakiw, President “Pratt Barndollar” Pratt Barndollar, Director See notes to financial statements. 7 POWER OIL & GAS INC. (An Exploration Stage Company) Statements of Operations and Comprehensive Loss Years Ended December 31 (Expressed in Canadian Dollars) (Restated – Note 5) Expenses Stock-based compensation (note 7(d)) $ $ $ Professional fees Office and sundry Consulting fees (note 10) - Interest - - Directors’ fees (note10) - Listing and filing fees Transfer agent fees Total Expenses Other Interest income - - ) Foreign exchange loss 15 80 Surrendered oil and gas property interests (note 4) - - Net Loss and Comprehensive Loss for Year $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding See notes to financial statements. 8 POWER OIL & GAS INC. (An Exploration Stage Company) Statements of Shareholders’ Equity Years Ended December 31 (Expressed in Canadian Dollars) Number of Common Shares Capital Stock Shares to be Issued Contributed Surplus Deficit Accumulated During the Exploration Stage Total (Restated – Note 5) Balance, December 31, 2007 - - ) Stock-based compensation - Net loss for year - ) ) Balance, December 31, 2008 - ) ) Warrants exercised - - - Shares to be issuedvia exercise of warrants (note6) - Stock-based compensation (note7(d)) - Net loss for year - ) ) Balance, December 31, 2009 ) Warrants exercised - - - Shares issued on obligation (note 6) ) - - - Stock-based compensation (note7(d)) - Net loss for year - ) ) Balance, December 31, 2010 $ - $ $ ) $ See notes to financial statements. 9 POWER OIL & GAS INC. (An Exploration Stage Company) Statements of Cash Flows Years Ended December 31 (Expressed in Canadian Dollars) (Restated – Note 5) Operating Activities Net loss for the year $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Stock-based compensation Surrendered oil and gas property interests - - Changes in non-cash working capital: Good and services tax receivables ) ) Interest on bridge loan settled by obligation to issue shares - - Accounts payable and accrued liabilities ) Cash Used in Operating Activities ) ) ) Investing Activities Proceeds from short-term investments - - Expenditures on oil and gas property interests ) ) ) Cash Used in Investing Activities ) ) ) Financing Activities Issuance of capital stock upon exercise of warrants - Bridge loan payable - - Cash Provided by Financing Activities Inflow (Outflow) of Cash ) Cash, Beginning of Year Cash, End of Year $ $ $ Supplementary Information Obligation to issue shares in settlement of bridge loan (note 7) $
